Petition for Writ of Injunction Denied and Memorandum Opinion filed
February 8, 2007







 
Petition
for Writ of Injunction Denied and Memorandum Opinion filed February 8, 2007.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00094-CV
____________
 
IN RE CINDY D. NEELY and GEORGE R. NEELY, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF INJUNCTION
 

 
M E M O R
A N D U M   O P I N I O N




On
February 6, 2007, relators filed a petition for writ of
injunction in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relators asked this court to enjoin the real parties in interest from enforcing
the judgment in cause number 03-CV-132322, in the 400th District Court of Fort
Bend County, styled Mary Ann Knezek v. George R. Neely, et al., to
protect our jurisdiction over the appeal from that judgment pending in our case
number 14-06-01132-CV.  With their petition, relators filed a motion for
expedited consideration of their petition for injunctive relief.  We grant the
motion for expedited consideration.
An
appellate court is authorized to protect its jurisdiction by preserving the
subject matter of the appeal.  See, e.g., Reyes v. Atkins, 619 S.W.2d
26, 27 (Tex. Civ. App.CFort Worth 1981, orig. proceeding).  On the other hand, this
court does not have the power to issue a writ of injunction merely to preserve
the status quo pending appeal.  In re Gruebel, 153 S.W.3d 686 (Tex.
App.CTyler 2005, orig. proceeding);  Becker v.
Becker, 639 S.W.2d 23, 24 (Tex. App.CHouston
[1st Dist.] 1982,orig.
proceeding).  Nor does this court have the power to grant a temporary
injunction to prevent damage to an appellant.  EMW Mfg. Co. v. Lemons,
724 S.W.2d 425, 426 (Tex. App.CFort
Worth 1987, orig. proceeding).
As with
other extraordinary writs, relators must also establish that they have no
adequate remedy at law.  Holloway v. Fifth Court of Appeals, 767 S.W.2d
680, 684 (Tex. 1989) (orig. proceeding);  In re Castle Texas Prod. Ltd. P=ship, 157 S.W.3d 524, 527-28 (Tex.
App.CTyler 2005, orig. proceeding).  Based upon
the petition and record before us, we conclude that relators have not
established their entitlement to relief.  Accordingly, we deny relator=s petition for writ of injunction. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed February 8, 2007.
Panel consists of Chief Justice
Hedges and Justices Fowler and Edelman.